DETAILED ACTION
Response to Amendment
This action is in response to amendment filed December 29, 2021 for the application # 16/374,528 filed on April 03, 2019. Claims 1-20 are pending and are directed toward SOCIAL MEDIA CONTENT MANAGEMENT SERVER SYSTEM.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-20 have been fully considered, but they are not persuasive.
“and” argument – Applicant argues that this does not impart, nor does it contemplate, any type of consideration related to information associated with a social network that which rights access is being provided and a content type of each of the content included as part of the content data, as is specifically claimed (REMARKS, page 7).
Response: As preliminary subject matter, contrary to Applicant’s assertion there is no “an identity or type of social platform” currently claimed. For example the limitation of claim 18 
Further Applicant arguments are the same or similar to earlier presented, and Examiner maintains his position based on previously provided responses.
As currently amended claim 1 recites “at least one content rights synchronization process configured to enable assignment and control of rights access to any of the content data associated with the at least one user, the assignment and control being based on information associated with a social network that which rights access is being provided and further based on a content type of each of the content included as part of the content data, the assignment and control being modifiable by the at least one user;”. 
The cited limitation of claim 1:
Teachings of Yu cited by Examiner:
at least one content rights synchronization process
In addition to cited [0047] different trust paths can result in difference access rights based on the calculated trust level along the path. If one trust path does not provide a sufficient level of trust to access a shared resource, the system 100 can suggest alternate paths that can potentially achieved the required trust level. [0027]
configured to enable assignment and control of rights access to any of the content data associated with the at least one user… the assignment and control being modifiable by the at least one user
a sharing user sets via the control logic 205 of the UE 101 access rights for one or more
shared resources… the approach described herein is also applicable to other applications or services for sharing content, resources, and the like. [0047]
the assignment and control being based on information associated with a social network that which rights access is being provided
the shared resources are associated with the social networking application 103. [0047]
and further based on a content type of each of the content included as part of the content data,
For example, different categories or types of content can be mapped to the privacy level based on general knowledge and experience. Additionally, trust levels of friends may be inferred from other input ( e.g., communication history, resource sharing history, etc.). [0050]

In addition to cited [0047] users can generally identify whether or not some particular content or resource should be shared with a specific group of friends. This manual process, however, is primarily suitable for handling relatively small amounts shared content and/or relatively small amounts of social networking contacts. [0021]


“In stark contrast” argument – Applicant argues that the specification mentions "default" in a manner where the user sets "default" or initial privacy levels, that can later be modified. These "default" privacy levels are still based on information associated with a social network that which rights access is being provided and a content type of each of the content included as part of the content data. (REMARKS, page 8).
Response: Applicant put further on record that “any implication that the claims are reciting default settings because the specification of the instant application mentions settings may become default in some embodiments has no basis from the specifically claimed subject matter and the disclosure in the Specification.”, which is contradictory to “In stark contrast” argument. It should be also noted that “default” privacy levels of Yu are based on resource sharing history and trust levels, which are dynamic and modifiable. See Yu [0045]-[0050].
Conclusion -Therefore, in view of the above reasons, Examiner maintains rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yu et al. (US 2013/0198811, Pub. Date: Aug. 1, 2013), hereinafter referred to as Yu.
As per claim 1, Yu teaches a server system (a system 100 of FIG. 1 introduces the capability to automatically and intelligently manage access control to shared content and resources of social networks by, for instance, evaluating trust levels based on available trust paths between friends Yu, [0023], including the control logic 205 of one or more UEs 101, Yu, [0046]) comprising: at least one processor; at least one non-transitory computer-readable storage medium in data communication with the at least one processor, the at least one non-transitory computer-readable storage medium configured to store and exchange content data comprising or representing content derived or received from at least one server of at least one social network and/or at least one user (FIG. 3 is a flowchart of an overall system process for providing a trust level to access a resource, according to one embodiment. In one embodiment, the control logic 205 of one or more UEs 101 ( e.g., a UE 101 associated with sharing user, a UE 101 associating with a requesting or visiting user) performs the 300 and is implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 9. Yu, [0046]);
an application programming interface in data communication with the at least one processor and the at least one non-transitory computer-readable storage medium, the application programming interface including steps executable by the at least one processor to upload, download, and/or enable access of the content data derived or received from the at least one server of at least one social network and/or at least one user (As such, control logic 205 can provide means for accomplishing various parts of the process 300 as well as means for accomplishing other processes in conjunction with other components. In one embodiment, a social networking application 103 can be executed on the control logic 205 to present social networking information, such are shared resources, social communications, status updates, etc. at the UE 101 (e.g., via a user interface screen). In certain embodiments, the social networking application 103 can be an active application or a background application running on the UE 101. Additionally or alternatively, the social networking application 103 can run as wallpaper in the background of the UE 101. Yu, [0046]);
at least one content rights synchronization process configured to enable assignment and control of rights access to any of the content data associated with the at least one user (In step 301, a sharing user sets via the control logic 205 of the UE 101 access rights for one or more shared resources. In one embodiment, the shared resources are associated with the social networking application 103. However, it is also contemplated that the approach described herein is also applicable to other applications or services for sharing content, resources, and the like. Yu, [0047]), the assignment and control being based on information associated with a social network that which rights access is being provided and further based on a content type of each of the content included as part of the content data (In one embodiment, the sharing user need not manually set the privacy levels (e.g., trust threshold levels) or any other parameters. Instead, a default privacy level setting may fit in with most users. For example, different categories or types of content can be mapped to the privacy level based on general knowledge and experience. Additionally, trust levels of friends may be inferred from other input (e.g., communication history, resource sharing history, etc.). Yu, [0050]), the assignment and control being modifiable by the at least one user (Traditionally, users manually set and manage the visibility and access to shared resources and content. For example, users can generally identify whether or not some particular content or resource should be shared with a specific group of friends. This manual process, however, is primarily suitable for handling relatively small amounts shared content and/or relatively small amounts of social networking contacts. Yu, [0021]); and 
a content engine configured to monitor for the content data and save the content data as received content when identified, accessed, and/or received by the at least one social network (Further, as the user utilizes the UE 101 to access shared resources via the user interface 211 and communication interface 203, a resource sharing history 207 is compiled. The resource sharing history 207 represents a log of access to one or more shared resources. In one embodiment, the resource sharing history 207 identifiers users and/or devices that have accessed or that have access rights to particular shared resources. The resource sharing history 207 can also include trust levels associated with the users that have accessed the resources. In this way, the UE 101 can recommend the appropriate trust levels for different categories of resources (e.g., content type, volume of data, entities accessing the resources, and the like. Yu, [0045]),
wherein the content data comprises content metadata, the saved content data being stored for recall in a centralized library database, based on the assignment and control of the rights access (As shown in FIG. 1, user equipment (UEs) 101a-101n may be utilized to present social networking applications 103a-103n. These social networking applications 103 can utilize a communication network 105 to communicate to one or more social networking platforms 107a-107n. The social networking platforms 107 can store user information, content, and other resources in a user database 109a-l09n for sharing with other users or friends. Examples of social networking platforms 107 include social networking websites and services (e.g., Facebook™, Twitter™, MySpace™ etc.), as well as other computing devices (e.g., a server to coordinate communications between UEs 101 such as a chatting service). The user information may include user profiles of users, one or more social graphs of the user as well as associations (e.g., trust levels) with other users. Yu, [0029]).
As per claim 2, Yu teaches the server system of claim 1, wherein the content comprises at least one of new content data not previously accessed or received by the at least one server, current content of the at least one server, old content previously accessed or received by the at least one server, and archived content (Further, the user information may additionally include updates from the user and other users (e.g., friends), media content (e.g., images, video, audio, etc.), communications, game content, etc. Yu, [0029]).
As per claim 3, Yu teaches the server system of claim 1, wherein the content comprises at least one of one or more video data files or information, and/or one or more still image data files or information, and/or one or more graphic data files or information, and/or one or more text data files or information, and/or one or more sound data files or information, and/or one or more voice data files or information, and/or one or more control code data files or information (Further, the user information may additionally include updates from the user and other users (e.g., friends), media content (e.g., images, video, audio, etc.), communications, game content, etc. Yu, [0029]).
As per claim 7, Yu teaches the server system of claim 1, wherein the application programming interface is configured and arranged to be in data communication with the at least one content capturing device (Information, including instructions for providing a trust level to access a resource, is provided to the bus 810 for use by the processor from an external input device 812, such as a keyboard containing alphanumeric keys operated by a human user, or a sensor. A sensor detects conditions in its vicinity and transforms those detections into physical expression compatible with the measurable phenomenon used to represent information in computer system 800. Yu, [0074]).
As per claim 8, Yu teaches the server system of claim 1, wherein the at least one content capturing device comprises at least one or more cameras or sensors configured for capturing one or more images or video files (interfaces to special external devices, such as robotic arms and medical scanning equipment that repeatedly perform some complex sequence of operations that are more efficiently implemented in hardware. Yu, [0075]).
As per claim 12, Yu teaches the server system of claim 1, wherein the application programming interface is configured and arranged to provide a unified view of at least some of the content data to the at least one user (With these identifiers, the social networking application 103 can query social networking platforms 107 to determine if the contacts are part of respective social networking services. For example, the social networking application 103 can utilize an application programming interface (API) of the social networking platforms 107 to determine if the person associated with the communications is a member of the social networking service or services. As part of the query, the user may provide a user name and/or password for social networking services to access the social connection information (e.g., the social graph) within the respective services. Yu, [0030], see also Further, the social networking API 201 may be utilized to receive and format other services from the social networking platforms 107 (e.g., status updates, communications between members of the social networking service, presence information associated with users of the service, etc.). Yu, [0041]).
As per claim 15, Yu teaches the server system of claim 1, wherein the at least one content rights synchronization process is configured to enable the at least one user to set one or more default protection policies of any content data (Yu, [0050]).
claim 16, Yu teaches the server system of claim 15, wherein the one or more default protection policies comprise policies to at least one of monetize, permit, and block third party uploads of content owned or associated with the at least one user (For example, different categories or types of content can be mapped to the privacy level based on general knowledge and experience. Additionally, trust levels of friends may be inferred from other input (e.g., communication history, resource sharing history, etc.). Yu, [0050]).
As per claim 17, Yu teaches the server system of claim 15, wherein upon import of unprotected content data, the at least one content rights synchronization process automatically asserts rights and policies on third party platforms (In one embodiment, the sharing user need not manually set the privacy levels (e.g., trust threshold levels) or any other parameters. Instead, a default privacy level setting may fit in with most users. Yu, [0050]).
As per claim 20, Yu teaches the server system of claim 15, wherein the one or more default protection policies of any content data can be set based on the file and metadata of the content data including at least one of file type data, file length data, content title data, content category data, and International Standard Recording Code data (Yu, [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0198811, Pub. Date: Aug. 1, 2013) in view of Dollard (US 2014/0046955, Pub. Date: Feb. 13, 2014), hereinafter referred to as Yu and Dollard respectively.
As per claim 4, Yu teaches the server system of claim 1, but does not teach wherein the content engine is configured to automatically copy at least some of the content data to the centralized library database substantially immediately after the content data is posted by the at least one social network and/or at least one user, Dollard however teaches wherein the content engine is configured to automatically copy at least some of the content data to the centralized library database (Dollard, FIG. 2) substantially immediately after the content data is posted by the at least one social network and/or at least one user (Dollard, [0049]).
Data Protection (CDP) on the changes to the second data items (D'Souza, [0033]).
Yu in view of Dollard are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Dollard. This would have been desirable because content users can benefit from a device that shares media content such as home video or audio media with other users within social circles and social circle networks. For instance a user belonging to a social circle including user family and friends may share a video of his 30th birthday party with other users within that social circle. Thus user can upload video to a cloud or server wherein another user within the social circle may access and consume the 30th birthday party video. In some instances, when sharing media content, a user may prefer not to consume media content in its entirety. A user may prefer to consume sections of content of particular interest based in part on user preference and/or user popularity (Dollard, [0028]).

As per claim 5, Yu in view of Dollard teaches the server system of claim 4, wherein the copying of at least some of the content data is enabled by the at least one user controlling an opt-in and authorization of the system to access the content data from the at least one social network as part of the rights access (Dollard, [0025]).
claim 6, Yu in view of Dollard teaches the server system of claim 1, wherein the content engine is configured to copy at least some of the content data by responding to at least one message from the at least one social network (Dollard, [0029]).
Yu in view of Dollard are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Dollard. This would have been desirable because content users can benefit from a device that shares media content such as home video or audio media with other users within social circles and social circle networks. For instance a user belonging to a social circle including user family and friends may share a video of his 30th birthday party with other users within that social circle. Thus user can upload video to a cloud or server wherein another user within the social circle may access and consume the 30th birthday party video. In some instances, when sharing media content, a user may prefer not to consume media content in its entirety. A user may prefer to consume sections of content of particular interest based in part on user preference and/or user popularity (Dollard, [0028]).

Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0198811, Pub. Date: Aug. 1, 2013) in view of Lawson et al. (US 2011/0320550, Pub. Date: Dec. 29, 2011), hereinafter referred to as Yu and Lawson respectively.
As per claim 9, Yu teaches the server system of claim 8, but does not teach wherein the at least one content engine is configured to save the content data following content being identified by the at least one social network with at least one of webhooks and polling, Lawson however teaches wherein the at least one content engine is configured to save the content data following content being identified by the at least one social network with at least one of webhooks and polling (Lawson, [0021]).
Yu in view of Lawson are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Lawson. This would have been desirable because routing an event message to a new event preferably results in the event message being processed by the second event, where any 

As per claim 13, Yu in view of Lawson teaches the server system of claim 9, wherein the polling comprises the content engine periodically checking for content newly uploaded to the at least one social network (Lawson, [0023]-[0024]).
As per claim 14, Yu in view of Lawson teaches the server system of claim 13, wherein in response to the polling, the at least one social network provides at least one of information about the content data, information about when the content data was posted, content metadata, and a content uniform resource locator (URL) (The messages can preferably be retrieved or queried based on properties such as event message content, metadata, date/time, or any suitable properties. Stored messages can preferably be used by developers to create chat clients, content feeds, or any suitable collection of messages. Lawson, [0024]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0198811, Pub. Date: Aug. 1, 2013) in view of Wang et al. (US 2009/0144392, Pub. Date: Jun. 4, 2009), hereinafter referred to as Yu and Wang respectively.
As per claim 10, Yu teaches the server system of claim 1, but does not teach further comprising a web server configured to listen for one or more messages from the at least one social network, the one or more messages specifying when content has been uploaded to at least one social network account of the at least one user, Wang however teaches further comprising a web server configured to listen for one or more messages from the at least one social network, the one or more messages specifying when content has been uploaded to at least one social network account of the at least one user (Wang, [0045]-[0046]).


As per claim 11, Yu in view of Wang teaches the server system of claim 10, wherein the one or more messages comprise a content uniform resource locator (URL), the web server configured to use the content URL to locate and download the content data from the least one social network (The sharing module 215 includes a formatting module 304, a transmission module 306, and a tracking module 308. The formatting module 304 is configured to receive the request to share content, also referred to as the sharing request. This request can originate from the web browser 230 or the social networking website 100. The sharing request may include the location of the content to be shared, such as a URL. The formatting module 304 is configured to present a user interface to a user at a web browser 230 requesting sharing parameters from the user. These sharing parameters can include selection parameters indicating which pieces of content are to be shared, formatting parameters for formatting those pieces of content, and destination parameters specifying destinations within the social networking website 100 for the pieces of content. Wang, [0049]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0198811, Pub. Date: Aug. 1, 2013) in view of Marchese (US 2015/0058104, Pub. Date: Feb. 26, 2015), hereinafter referred to as Yu and Marchese respectively.
claim 18, Yu teaches the server system of claim 1, but does not teach wherein the at least one content rights synchronization process is configured to apply a unique identifier to content on one or more third party platforms and/or at least one of the social networks enabling earnings from monetization of content associated with the at least one user to pass into the server system and automatically paid to the at least one user, Marchese however teaches wherein the at least one content rights synchronization process is configured to apply a unique identifier to content on one or more 3rd party platforms and/or at least one of the social networks enabling earnings from monetization of content associated with the at least one user to pass into the server system and automatically paid to the at least one user (Marchese, [0062]-[0064]).
Yu in view of Marchese are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu in view of Marchese. This would have been desirable because the social publishers may agree to display the brand for a specific period of time or specific number of page impressions. The social network may also be compensated for allowing the brand to be displayed within the social content of its social publishers. The compensation may be based on the value created for the brand by the social publishers displaying information associated with the brand within their social content (Marchese, [0015]).

As per claim 19, Yu teaches the server system of claim 1, but does not teach configured to automatically identify protectable content downloaded through social synchronization, and send content reference files, ownership information, and content metadata to all monetizable networks on behalf of the at least one user, Marchese however teaches configured to automatically identify protectable content downloaded through social synchronization, and send content reference files, ownership information, and content metadata to all monetizable networks on behalf of the at least one user (Marchese, [0074]).
Yu in view of Marchese are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLEG KORSAK/Primary Examiner, Art Unit 2492